Citation Nr: 0618599	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-13 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to an increased rating for a cervical spinal 
disability, currently rated 20 percent disabling.  

4.  Entitlement to an increased rating for a left shoulder 
disability, currently rated 10 percent disabling.  

5.  Entitlement to an increased rating for a left knee 
disability, currently rated 10 percent disabling.  

6.  Entitlement to an increased (compensable) rating for a 
right ankle disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to September 
1987, and from October 1992 to March 1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In October 2004, the veteran provided testimony at a video 
conference hearing chaired by the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  

In December 2004, the Board remanded these issues for further 
evidentiary development.  The case has since been returned to 
the Board for further appellate action.


REMAND

Upon review of the claim folder, it is apparent that the 
originating agency has not complied with all of the Board's 
December 2004 remand instructions and that the case has been 
returned to the Board prematurely.  In particular, the Board 
notes that the most recent rating action consists of a 
January 2006 deferred rating, which notes that a June 2005 VA 
examination report is not adequate for rating purposes.  
After this action, it does not appear that any further 
development or adjudication was completed prior to the case 
being returned to the Board.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is again REMANDED to the Appeals 
Management Center (AMC) or the RO for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation of his claimed disabilities or 
the identifying information and any 
necessary authorization to enable VA to 
obtain such records on his behalf.  The 
letter should comply with requirements of 
the Court's recent holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence. 

3.  Then, the RO or the AMC should make 
arrangements for the veteran to be 
afforded an examination by a physician 
with appropriate expertise to determine 
the nature and extent of all impairment 
due to the service-connected disabilities 
of the cervical spine, left shoulder, 
left knee, and right ankle.  The claims 
folder must be made available to and 
reviewed by the examiner before 
completion of the examination report.  
All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting range of motion, the 
examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The examiner 
should be requested to identify any 
objective evidence of pain and to 
assess the extent of any pain.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability on 
use should be assessed in terms of 
additional degrees of limitation of 
motion.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
cervical spinal disability, to 
include characteristic pain, 
demonstrable muscle spasm, etc.  In 
addition, the examiner should elicit 
history concerning the frequency and 
duration of incapacitating episodes 
of the service-connected cervical 
spinal disability necessitating bed 
rest and treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disabilities on 
the veteran's ability to work.  

4.  The veteran should also be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present disorders of the veteran's right 
shoulder and right knee.   The claims 
folder must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.  Based upon 
the examination results and the claims 
folder review, the examiner should 
provide an opinion with respect to each 
currently present disorder of the 
veteran's right shoulder and right knee 
as to whether it is at least as likely as 
not that the disorder is etiologically 
related to the veteran's military service 
or was caused or chronically worsened by 
service-connected disability.  The 
rationale for all opinions expressed must 
also be provided.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order. 

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



